 MINNESOTA MINING AND MANUFACTURING CO.Minnesota Mining and Manufacturing Company andOil, Chemical & Atomic Workers Local UnionNo. 6-418, AFL-CIO and Oil, Chemical &Atomic Workers Local Union No. 6-75, AFL-CIO. Cases 18-CA-5710 and 18-CA-5711April 9, 1982DECISION AND ORDEROn March 13, 1979, Administrative Law JudgeRobert E. Mullin issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. On December 10,1979, the Board, having determined that this andother cases' involving an employer's obligation tofurnish certain information regarding health andsafety related data to the collective-bargaining rep-resentative of its employees presented issues of im-portance in the administration of the NationalLabor Relations Act, as amended, scheduled oralargument for January 16, 1980. Thereafter, oral ar-gument was rescheduled to January 15, 1980, atwhich time Respondent, the General Counsel,Charging Party Oil, Chemical & Atomic WorkersLocal Union No. 6-418, AFL-CIO (herein calledLocal 6-418 or the Union), and amici curiae pre-sented arguments.2The General Counsel subse-quently filed a supplemental memorandum of law.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and oral arguments, and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge as modified herein.The principal issue in this case is whether Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to provide labor organizations repre-senting its employees with information assertedlyrequested for collective bargaining. The informa-tion sought was of two general types: (1) Respond-ent's affirmative action plans, herein called AAPs,prepared pursuant to the requirements of Govern-ment nondiscrimination programs, and (2) healthand safety related data. The Administrative LawJudge found both categories of information rele-vant to the Charging Parties' (herein called collec-tively the Unions) role as collective-bargaining rep-resentatives of unit employees, and therefore con-cluded that Respondent violated the Act by refus-ing to supply the information. For the reasons setforth below, we adopt the Administrative LawJudge's conclusion that Respondent unlawfully re-fused to provide certain of the health and safetyColgate-Palmolive Company, 261 NLRB 90, and Borden Chemical ADivision of Borden, Inc., 261 NLRB 64.' The Amencan Federation of Labor and Congress of Industrial Orga-nizations, and its Building and Construction Trades and Industrial UnionDepartments, presented oral argument as amici curiae.261 NLRB No. 2data, but we do not adopt his conclusion that Re-spondent further violated the Act by refusing tosupply the Unions with its AAPs.The information requests were made by two dif-ferent Locals of the Oil, Chemical & AtomicWorkers International Union which represent sepa-rate units of Respondent's employees.3Thus, Local6-418, the recognized representative of a unit ofRespondent's hourly employees at its ChemolitePlant and warehouse facility in Cottage Grove,Minnesota, and Oil, Chemical & Atomic WorkersLocal Union No. 6-75 (herein called Local 6-75),representative of a unit of Respondent's hourly em-ployees at its Saint Paul, Minnesota, facility and itsMaplewood, Minnesota, 3M Research Center Site,each requested that Respondent furnish that unionwith a copy of its AAPs. Local 6-418 additionallyrequested that Respondent furnish various healthand safety data regarding the Chemolite Plant,specifying in its October 27, 1977, letter requestingthat data the precise information desired. Briefly,the information sought included the following: (1)morbidity and mortality statistics on all past andpresent employees; (2) the generic names of all sub-stances used and produced at the Chemolite Plant;(3) results of clinical and laboratory studies of anyemployee undertaken by Respondent, including theresults of toxicological investigations regardingagents to which employees may be exposed; (4)certain health information derived from insuranceprograms covering employees, as well as informa-tion concerning occupational illness and accidentdata related to workmen's compensation claims; (5)a listing of contaminants monitored by Respondent,along with a sample protocol; (6) a description ofRespondent's hearing conservation program, in-cluding noise level surveys; (7) radiation sources inthe plant, and a listing of radiation incidents requir-ing notification of state and Federal agencies; and(8) an indication of plant work areas which exceedproposed National Institute of Occupational Safetyand Health heat standards and an outline of Re-spondent's control program to prevent heat dis-ease. 4Respondent met with representatives of the twoLocals on March 24, 1978, to discuss the informa-tion requests, but declined to supply any of the in-formation sought by the Unions. By letter datedDecember 21, 1977, in response to Local 6-418'srequest for its AAPs, Respondent took the position' Each local union is signatory to a collective-bargaining agreementwith Respondent, both effective from August 30, 1976, to August 27,1979, and therefore applicable at the time of the Unions' 1977 informationrequests.' Local 6-418's request for the health and safety information has beenset forth verbatim by the Administrative Law Judge in his Decision.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an AAP is a management tool and not a nego-tiable item. In response to Local 6-75's AAP re-quest, Respondent asserted in a letter dated De-cember 27, 1977, that Federal and state laws andExecutive Order 11246 provide confidentiality toan employer with respect to AAPs, and it thereforerefused to provide the requested plans. Respondentdid not respond in writing to Local 6-418's requestfor health and safety data. However, Respondent'sspokesmen, when meeting with union officials, pre-sented various reasons why it would not providethe information. Essentially, Respondent contendedthat its regular safety meetings, held pursuant to aprovision of its contract with Local 6-418, provideLocal 6-418 with whatever is needed for its assess-ment of health and safety issues.On February 16, 1978, Local 6-418 and Local 6-75 each filed unfair labor practice charges allegingthat Respondent violated the Act through its refus-al to furnish the above-described information.The Administrative Law Judge found both Re-spondent's AAPs and the health and safety datarelevant to the Unions' collective-bargaining func-tions. In finding the AAPs relevant, however, theAdministrative Law Judge relied in part upon thefact that Respondent had succeeded in having thetwo Locals joined as co-defendants in a pendinglawsuit filed against Respondent by the NationalOrganization for Women (NOW). That suit, a classaction alleging that Respondent has and does dis-criminate in its employment practices on the basisof sex in violation of Title VII of the Civil RightsAct of 1964,5was, at the time of the hearing, in theearly stages of discovery in the United States Dis-trict Court for the District of Minnesota. Respond-ent filed a cross-claim against the two Unions aswell, asserting that, since it and they were partiesto collective-bargaining agreements, the Localsshared responsibility for the policies and practicesalleged to be discriminatory.While recognizing that the Board had in a previ-ous case found only the "Work Force Analysis"portion of an AAP presumptively relevant to col-lective bargaining,6the Administrative Law Judgenonetheless concluded that the pending lawsuit es-tablished the relevance of Respondent's entireAAPs. Thus, he concluded that the Unions are en-titled to the AAPs both for their relevance to thatlitigation, "as well as for the purpose of assistingthem in administering the collective-bargainingagreements and of negotiating to eliminate and pre-vent any further discrimination." We disagree.'42 U.S.C. 2000e, et seq.Westighouse Electric Corpoation, 239 NLRB 106 (1978), enfd. andmodified on other grounds 648 F.2d 18 (D.C. Cir. 1980).In Westinghouse Electric Corporation, supra, weheld that, except for certain statistics contained inthe "Work Force Analysis" portion of an employ-er's AAP, AAPs are not presumptively relevant.7Therefore, a union must demonstrate relevance tobe entitled to the entire plan. Subsequently, inAutomation & Measurement Division The BendixCorporation, 242 NLRB 62 (1979), we refused tosift through an employer's AAP in an attempt todiscern that data to which the union was entitled.We held there that, while an AAP may containcertain statistical information regarding race andsex of employees to which a union, upon request,would be entitled, the union had failed to indicatewith appropriate specificity the relevant informa-tion sought.8We adhere to that view.In the instant case, certain portions of Respond-ent's AAPs likewise do not appear reasonably nec-essary to enable the Unions to administer their con-tracts intelligently and effectively.9Nor do Re-spondent's entire AAPs appear necessary for futurebargaining by the Unions, since some of the materi-al included-such as Respondent's articulation ofits various goals based in part upon business fore-casts related to production emphasis, plant expan-sion, and other similar factors-appear to fallwithin that area traditionally reserved exclusivelyfor management's initial consideration.To the extent that portions of Respondent'sAAPs may be relevant in the pending Title VIIlitigation, the Unions may presumably obtain theinformation necessary to their defense of that suitthrough appropriate discovery proceedings of theFederal court adjudicating that matter. The Unionshave not, however, demonstrated how the exist-ence of that lawsuit renders Respondent's entireAAPs relevant under our statute. Therefore, inas-much as Respondent's entire AAPs are not pre-' Westinghouse, supra at 114-115. Chairman Van de Water would notfind that furnishing of the Work Force Analysis (WFA) of an employer'sAAP is presumptively appropriate except in those circumstances where aunion refers a substantial number of individuals for hiring, e.g., in theconstruction industry, and thereby becomes involved in the hiring proc-ess and is itself faced with a legal nondiscrimination duty. Absent suchcircumstances, he would limit the furnishing of the WFA to instanceswhere a union has demonstrated that such information is relevant in ful-filling its collective-bargaining function. Chairman Van de Water wouldfurther find that the balance of the AAPs should not be furnished for thereasons set forth in Member Murphy's dissent in Westinghouse, supra at122-124.Id. at 63.Respondent avers that its AAPs are comprised of the following: (1)an affirmative action statement of top executives and managers; (2) imple-mentation provisions describing recruitment and other company policiesdesigned to encourage minority and female employment; (3) statisticaltabulations of minority and female employment included in a Work ForceAnalysis; and (4) a utilization analysis and narrative statement discussinghiring goals and the reasons why these goals may or may not have beenmet. Further, according to Respondent, the final, narrative portion of Re-spondent's AAPs discuss potential problems in achieving the variousgoals, and also contain certain related business forecasts.28 MINNESOTA MINING AND MANUFACTURING CO.sumptively relevant, and the Unions have not oth-erwise demonstrated the relevance of Respondent'sentire AAPs or specified portions of the planswhich might be deemed relevant, we shall not re-quire Respondent to produce its AAPs.We agree, however, as noted above, with theAdministrative Law Judge's finding that the healthand safety data requested by Local 6-418 is rele-vant to that Union's representative functions,'0andfind that the bargaining agent is entitled to full dis-closure of the requested health and safety informa-tion to the extent that such disclosure is consonantwith the protection of individual employees' priva-cy rights and with Respondent's legitimate propri-etary confidentiality concerns. It is well establishedthat health and safety are terms and conditions ofemployment regarding which an employer is obli-gated to bargain upon request," and informationconcerning these matters is therefore relevant.Testimony at the hearing indicated that sub-stances which are caustic, substances which mayemit beta radiation,'2and substances either knownto be or suspected of being mutagens (causingdamage to the genetic material of cells), steriliza-tion agents, and carcinogens are regularly used orproduced in the Chemolite Plant. 13 Respondent hasitself recognized the hazardous nature of substancesto which employees are exposed, for it has re-quired some individuals to wear radiation badgesmonitoring radiation emanating from certain mate-rials handled, and it also provides protective glovesand other gear for use in handling given sub-10 The Administrative Law Judge found the information relevant, interalia, because it is needed for the purposes of determining whether Re-spondent is in compliance with the health and safety regulations imposedby the Occupational Safety and Health Administration (OSHA) andother Federal and State agencies. In concluding that the informationsought is relevant and needed by the Union for the proper performanceof its duties as the employees' representative, we rely not upon the obli-gations imposed by other agencies or statutes, but solely upon the bar-gaining obligation imposed by the National Labor Relations Act." Gul Powr Company, 156 NLRB 622 (1966), enfd. 384 F.2d 822 (5thCir. 1967); San Isabel Electric Services Inc, 225 NLRB 1073 (1976).There is, of course, no question that the parties here are cognizant oftheir bargaining obligations in this respect, for the applicable contractcontains a health and safety provision stating, inter alia, "3M Companydesires to continually improve its long established safety and health pro-gram and recognizes the importance of employee involvement in thisprogram.""s Chlorine nitrate and thorium nitrate were identified by RafaelMoure, an industrial hygienist for the Oil, Chemical & Atomic WorkersInternational Union, as causing concern in this regard." Moure testified that he had learned from representatives of Local 6-418 that "there are as much as 2,000 pounds of eppichlorohydron used aweek on the facilities at Chemolite." Moure further testified that theOSHA standard for "exposure to this chemical [that] is five parts per mil-lion for eight hour time weighted average," and that National Institute ofOccupational Safety and Health studies in animals have indicated thatthis chemical is a mutagen, a carcinogen, and a sterilizer. When askedwhether employees had been provided instructions with respect to ep-pichlorohydron, Respondent's manager of toxicology, James E. Long, re-sponded that Respondent has not instructed the employees at all regard-ing eppichlorohydron, although it has been a topic of discussion withcompany industrial hygienists.stances. Thus, it is clear that the work environmentat the Chemolite Plant has many actual and poten-tial dangers to the health and safety of the employ-ees represented by Local 6-418, and that thatUnion's need for the information requested is notmerely speculative. In this regard it appears fromthe record that employees exposed to harmful ma-terials are not necessarily apprised of the range ofpossible risks inherent in the handling of these sub-stances. According to John Rowan, a head opera-tor at Chemolite, although Respondent providesemployees with a safety data "standard" containingtoxicological information on raw materials whichthey use in their work, that "standard" may varysubstantially from the safety information suppliedby the original vendor of the raw material. Thus,the warning provided by Respondent on its "stand-ard" with respect to dimethyl disulfide, a raw ma-terial with which employee Rowan had worked onthe preceding shift the day he testified, states asfollows:DMDS RM 5091Has a strong, disagreeable sulfur odor. Irritat-ing to the eyes & skin. Avoid inhalation ofvapors which will cause temporary headache.Wear rubber gloves for handling.The vendor's label affixed to a drum of the materi-al located on the dock, in contrast, warned:RM 5091 (DMDS)Danger-FlammableVapor may be hazardous or fatal if inhaled.May be harmful or fatal if swallowed. Usewith adequate ventilation. T"Few matters can be of greater legitimate concernto individuals in the workplace, and thus to thebargaining agent representing them, than exposureto conditions potentially threatening their health,well-being, or their very lives. Information of thetype sought by Local 6-418 appears reasonablynecessary to enable that Union to discuss and nego-tiate in a meaningful fashion on behalf of thosewhom it represents, for Local 6-418 can hardly beexpected to bargain effectively regarding healthand safety matters if it, unlike Respondent, knowsneither those substances to which the unit employ-ees are exposed nor previously identified healthproblems resulting therefrom. Accordingly, we findthat the Union has a right to know, at least to theextent of Respondent's knowledge as reflected incertain of the information requested, of perceiveddangers or likelihood of harm arising from the em-" The record does not establish whether Respondent apprises all em-ployees using raw materials of the content of the warnings supplied bythe vendor.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees' working conditions in order that it mayadequately represent the interests of the unit em-ployees. This finding does not, however, end ourconsideration of the matter.The Supreme Court has recently emphasized, inDetroit Edison Company v. N.L.R.B., 440 U.S. 301(1979), that union interests in information arguablyrelevant to collective bargaining do not necessarilyalways predominate over all other interests, how-ever legitimate. In that case the company had re-fused to comply with a union request that it supplycopies of the battery of aptitude tests administeredto employee applicants for a particular job classifi-cation, including the actual test papers and answersheets of the applicants and scores made by each. 15The Board found the respondent's refusal to supplythese materials to the bargaining representative ofunsuccessful applicants for the available positionsconstituted a violation of Section 8(a)(5) and (1) ofthe Act, and ordered the respondent unconditional-ly to disclose employees' test scores to the union,as well as to turn over directly to the union thetest battery and answer sheets. The Detroit EdisonCompany, 218 NLRB 1024 (1975). The UnitedStates Court of Appeals for the Sixth Circuit en-forced the Board's Order without modification.N.L.R.B. v. Detroit Edison Co., 560 F.2d 722(1977).In vacating the judgment of the Court of Ap-peals, the Supreme Court stated:'6A union's bare assertion that it needs infor-mation to process a grievance does not auto-matically oblige the employer to supply all theinformation in the manner requested. The dutyto supply information under §8(a)(5) turnsupon "the circumstances of the particularcase," and much the same may be said for thetype of disclosure that will satisfy that duty.The Court specifically noted the reasonableness ofthe company's concern for test secrecy, and the le-gitimate and substantial nature of that concern.Finding that "no principle of national labor policy[which would] warrant a remedy that would un-necessarily disserve this interest" had been cited,the Court declined to enforce the Board's Orderrequiring disclosure of the information directly tothe union. The Court instead observed that thereare situations in which an employer's conditionaloffer to disclose may be warranted,'7and stressed"a Nonunit applicants were selected by the employer for the job open-ings, and the union sought the information requested for purposes ofprocessing a grievance filed on behalf of the unsuccessful applicantswhom it represented.Dtroit Edison Company v. N.LR.., supra at 314." The Court, in dicta, suggested that conditioning the disclosure of testscores upon the consent of the employees whose grievance was beingthe need for an adequate accommodation of theemployer's legitimate and substantial test secrecyconcerns. It is clear from the Court's discussionthat, in dealing with union requests for relevant butassertedly confidential information, we are requiredto balance a union's need for such informationagainst any "legitimate and substantial" confiden-tiality interests established by the employer, accom-modating the parties' respective interests insofar asfeasible in determining the employer's duty tosupply the information. The accommodation appro-priate in each individual case would necessarilydepend upon its particular circumstances.In the instant case, two of the defenses urged byRespondent as justifying its refusal to comply withthe Union's information request appear, at least ontheir face, to raise legitimate and substantial com-pany interests possibly requiring a finding that Re-spondent need not disclose certain of the informa-tion, or at least need not unconditionally disclose it.Specifically, Respondent claims that the release ofmedical information sought by the Union wouldviolate the physician-patient privilege and confi-dentiality of individual employee medical records,and that supplying a list of the generic names of allsubstances used and produced at the ChemolitePlant would reveal its trade secrets.18With respect to the medical confidentiality ques-tion, the Administrative Law Judge found thatLocal 6-418 had at no time requested the names ofany individual employees, and that this was clearfrom its original request contained in the letter ofOctober 27, 1977, wherein Local 6-418 proposedthat confidentiality of medical records be safe-guarded through the use of physicians to interpretprocessed-an accommodation which had been suggested by the re-spondent but rejected by the union-was justified in the circumstances.The respondent had also offered to turn over the test battery andanswer sheets to an industrial psychologist selected by the union for anindependent evaluation; this compromise was also rejected by the union.Although the Administrative Law Judge had ordered the respondent toturn over the employees' test scores directly to the union, he had accept-ed the respondent's suggestion that the actual test battery and answersheets be disclosed only to an expert intermediary on the union's behalf.The Administrative Law Judge further directed that the tests and answersheets be returned to the respondent upon completion of the arbitrationproceeding, and that the union be allowed to see and study the tests butnot to copy or otherwise disseminate the tests or questions. The Board,reversing the Administrative Law Judge's conclusion that the test batteryand answer sheets need be turned over only to a qualified psychologist,ordered that they be made available directly to the union. The use re-strictions recommended by the Administrative Law Judge were, howev-er, adopted by the Board." The other defenses raised by Respondent-burdensomeness, costli-ness, and waiver-do not, in our view, warrant closer scrutiny than thataccorded them by the Administrative Law Judge in his Decision. Asstated therein, if substantial costs would in fact be incurred by Respond-ent in supplying the information, the parties may bargain as to the alloca-tion of those costs and, if no agreement can be reached, the Union is enti-tled, to the extent otherwise provided herein, to access to records fromwhich it can reasonably compile the information. Food Employer CouncilInc., et ao, 197 NLRB 651 (1972); Westinghouse Electric Company, supra.30 MINNESOTA MINING AND MANUFACTURING CO.and analyze the documents. The AdministrativeLaw Judge also found the fact that Local 6-418did not seek individually identified medical data tobe evidenced by its willingness to have Respondentremove from the data any information whichwould reveal the identity of the individual whoserecords were being studied.'9While the Union'sOctober 27 letter was somewhat ambiguous on thisscore, we find that the record, including testimonysuch as that quoted below, amply supports the Ad-ministrative Law Judge's finding that the Uniondoes not seek individually identified records.20Tothe extent that supplying the Union with statisticalor aggregate medical data may result in the un-avoidable identification of some individual employ-ee medical information, we find that Local 6-418'sneed for medical data potentially revealing past ef-fects of the workplace environment upon thosewhom it represents outweighs any minimal intru-sion upon employee privacy implicit in the supply-ing of aggregate data such as that sought. Wetherefore adopt the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(5)and (1) of the Act by failing to supply the bargain-ing agent with employee health and medical infor-mation to the extent that that information does notinclude individual medical records from whichidentifying data2' have not been removed.22With respect to Local 6-418's request for a listof generic names of all substances used and pro-"9 Thus, industrial hygienist Moure, who participated in formulatingthe information request letter sent to Respondent, testified at the hearingas follows:We are not interested in getting the names of the people. We are notinterested in violating the confidentiality between the doctor and thepatient. It is our opinion it is violated when companies have the re-sults of what are the diseases of people [sic].We are not interested in that. We are interested in gross results.We are interested in finding out that there are 15 people in that de-partment and there were 15 blood samples and they are all normal orthere are three abnormal. We are not interested in the names ....And,We are not interested in getting the name of anybody or finding [outabout] the private life of anybody. What we are interested in is tofind out if somebody is working with a substance and has a medicalcondition, if that medical condition is related to the substance he hashandled.Our interest is representational, a group of people ...' We note moreover that, at a joint conference held on March 24,1978, in response to the Union's October 27 letter, Respondent did notdecline merely to give to the Union those items which included individ-ually identified employee data, or suggest means by which records mightreasonably be "sanitized" by removal of identifying material, but ratherflatly refused to supply any of the information sought. Respondent in-stead explained aspects of its own industrial hygiene programs."i Examples of such data are, but are not necessarily limited to, names,addresses, social security numbers, and payroll identification numbers.1' The Administrative Law Judge further noted that where the medicalhistory of individual employees is "patently relevant to the Union's effortto promote occupational safety for these same employees," the confiden-tial privilege between physician and patient perhaps need not be honored.Inasmuch as we have found that information as to individuals was notrequested, we find it unnecessary to pass upon the Administrative LawJudge's comments in this regard.duced at the Chemolite Plant, Respondent assertsthat disclosure of such information would impingeupon Respondent's proprietary interests due to thepotential for revelation of Respondent's trade se-crets to possible competitors. However, Respond-ent has not substantiated its claim in this regard. Atthe March 24, 1978, meeting between Respondentand union representatives at which the Union's re-quest letter was discussed, Respondent took the po-sition that those items sought by Local 6-418 werenot the Union's business, and that the Union neednot concern itself because company hygienists werealready taking care of those matters about whichthe union representatives expressed concern. Re-spondent's specific response to the item asking forthe listing of generic names was, in the words ofUnion Representative Potthoff who was present atthe meeting, that "that raw data would do us nogood." Thus, Respondent refused to supply the ge-neric names of any of the substances used or pro-duced at the Chemolite Plant.Respondent's patent liaison officer, William Perl-son, testified at the hearing, however, that he couldthink of only 5 or 10 of approximately 700 itemsproduced at the Chemolite Plant, and only I rawmaterial used there, which, if known to a competi-tor, might damage Respondent's competitive posi-tion. It is therefore evident from Perlson's testimo-ny that, with respect to the vast majority of thematerials sought, the trade secret defense wouldhave no relevance. Further, the possibility that thelisting of generic names requested may includesome which Respondent asserts to constitute tradesecrets does not excuse Respondent from comply-ing with the request to the extent that it includesinformation as to which no adequate defense israised. Fawcett Printing Corporation, 201 NLRB 964(1973).23 Accordingly, we find that Respondentbreached its collective-bargaining obligations whenit refused to provide to the Union a listing of thosesubstances requested which would admittedly notcompromise any proprietary advantage, and there-by violated Section 8(a)(5) and (1) of the Act. WeI We reject Respondent's contention that the overly broad nature ofthe Union's request relieves it of any obligation to comply. The recorddoes not indicate that Respondent either sought specific clarification orraised issues of costliness or burdensomeness with respect to the Union'srequest in its initial dealings with union representatives at the March 24,1978, meeting. Union Representative Potthoff testified without contradic-tion that he was not asked specifically what was meant by any of theitems in the Union's request letter. While the Union did not alter its re-quest at the conclusion of that meeting, it had indicated in its October 27,1977, letter that it would accept requested information in any formatunder which the Company might choose to proffer it, and would appre-ciate receiving any part of the information which was readily available asquickly as possible. In the posture of this case, where Respondent made ablanket refusal to give any of the information, we reject its argument thatthe Union's request was too broad and therefore not entitled to be hon-ored.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall therefore order Respondent to turn over tothe Union a listing of those substances used andproduced at the Chemolite Plant as to which Re-spondent asserts no trade secret defense. 24As to those substances the names of which Re-spondent claims to constitute trade secrets, weagree with the Administrative Law Judge that theparties should bargain in good faith regarding con-ditions under which needed information may befurnished to the Union with appropriate safeguardsprotective of Respondent's legitimate proprietaryinterests yet maintained. 2 These parties have en-joyed a long, and apparently amicable, bargainingrelationship extending over a period of more than25 years, and it may well be that they will reach anaccord which will satisfactorily accommodate theircountervailing interests in the present controversy.While we have found that the generic names ofsubstances to which bargaining unit members areexposed in their workplace constitute informationneeded by their bargaining representative, we shallnot engage in the full balancing of countervailingrights discussed by the Supreme Court in DetroitEdison, supra, before first affording these parties anopportunity to reach an accommodation on theirown. They would be in the best position to devel-op necessary methods and devices for the informa-tion exchange through the traditional collective-bargaining mechanism.26We recognize that, if the Union and Respondentare unable to reach agreement on a method where-by their respective interests would be satisfactorilyprotected, these parties may be before us again. Ifthe issue of whether the parties have bargained ingood faith is presented to us, we will, of course,look to the totality of the circumstances in deter-mining whether or not both have bargained ingood faith.27If necessary, we shall undertake the" As noted above, Respondent's witness Perlson testified that he couldthink of only a very limited number of substances the mere names ofwhich might constitute trade secrets. While there may be substances inaddition to those mentioned by Perlson possibly constituting trade se-crets, we regard the approximate figures recited by him as a rough guideto the number of generic names which may legitimately be exempt fromdisclosure pursuant to this order. Consequently, any number of genericnames substantially at variance with the evidence adduced by Respond-ent in this regard will be most carefully scrutinized. Further, insofar asRespondent's refusal to produce any of the information may be groundedupon an argument that all of the elements taken together or in combina-tion would reveal a trade secret, we reject that contention.I The Ingalls Shipbuilding Corporation, 143 NLRB 712 (1963); cf.American Cyanamid Company (Marietta Plant), 129 NLRB 683 (1960).N This is not, however, to avoid resolution of the controversy beforeus, for Respondent has not heretofore acknowledged that information ofthe kind sought by the Union is relevant to the latter's collective-bargain-ing functions absent some specific grievance or controversy. We find thatit is.Rhodes-Holluand Chevrolet Ca, 146 NLRB 1304 (1964). Substantiationof various positions asserted by the parties would, obviously, be an im-portant element of any such evaluation.task of balancing the Union's right of access todata relevant to collective bargaining with Re-spondent's expressed confidentiality concerns in ac-cordance with the principles set forth in the Su-preme Court's Detroit Edison decision. However,we believe that first allowing these parties an op-portunity to adjust their differences, in light of theabove findings, best effectuates the National LaborRelations Act policy of maintaining industrialpeace through the resolution of disputes by resortto the collective-bargaining process.In summary, we adopt the Administrative LawJudge's finding that Respondent violated Section8(a)(5) and (1) of the Act by failing to supply tothe Union health and safety information requestedto the extent that such data does not include indi-vidual medical records from which identifying datahave not been removed, or Respondent's trade se-crets. Insofar as Respondent avers that supplyingthe bargaining agent with information soughtwould compromise the confidentiality of propri-etary information, we first rely on the collective-bargaining process and the good-faith negotiationsof the parties to determine conditions under whichinformation may be furnished to the Union whilemaintaining appropriate safeguards to protect Re-spondent's legitimate interests. We shall thereforeorder Respondent to supply to the Union theformer information, and to bargain in good faithwith regard to the latter.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Minnesota Mining and Manufacturing Company,Minneapolis, Minnesota, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Oil,Chemical & Atomic Workers Local Union No. 6-418, AFL-CIO, in conjunction with the appropri-ate bargaining unit at the Chemolite Plant forwhich Local No. 6-418 is the bargaining agent, byrefusing to furnish the latter union the informationit requested concerning employee health and safetyprograms, monitoring and testing systems, devicesand equipment, and statistical data related to work-ing conditions, to the extent that such informationdoes not include individual medical records fromwhich identifying data have not been removed.(b) Refusing to bargain collectively with LocalUnion 6-418 by refusing to furnish that Union thegeneric names of all chemicals and substances usedand produced at the Respondent's Chemolite Plant,32 MINNESOTA MINING AND MANUFACTURING CO.excepting those substances the names of whichconstitute Respondent's proprietary trade secrets.(c) In any like or related manner refusing to bar-gain collectively with Local Union 6-418, or inter-fering with, restraining, or coercing employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Furnish Local Union 6-418 the information itrequested concerning employee health and safetyprograms, monitoring and testing systems, devicesand equipment, and statistical data related to work-ing conditions to the extent that such informationdoes not include individual medical records fromwhich identifying data have not been removed.(b) Furnish Local Union 6-418 the genericnames of all chemicals and substances used andproduced in the Respondent's Chemolite Plantwhich do not constitute Respondent's proprietarytrade secrets.(c) Upon request, bargain collectively in goodfaith with Local Union 6-418 regarding its requestfor the furnishing of a list of the generic names ofall chemicals and substances used and produced atthe Chemolite Plant, insofar as the request relatesto items which are Respondent's proprietary tradesecrets, and thereafter comply with the terms ofany agreement reached through such bargaining.(d) Post at its Chemolite Plant copies of the at-tached notice marked "Appendix."28Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 18, after being duly signed by Re-spondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER HUNTER, concurring:I agree with my colleagues that Respondent's re-fusal to supply the Union with affirmative actionplans was lawful, but that its refusal to furnish cer-tain health and safety data violated Section 8(a)(5)of the Act. I further join them in holding that Re-" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."spondent must disclose the names of substances ituses and produces as to which it raises no tradesecret defense. Where Respondent does raise atrade secret defense, the parties are asked to bar-gain for mutually agreeable conditions which willsatisfy the Union's need for the information whileprotecting Respondent's proprietary interests. Injoining the majority, I emphasize the conditionalnature of the duty to disclose, and the requirementthat the Board be vigilant not only in protectingthe legitimate right of the employees' bargainingagent to this information but also the equally legiti-mate concerns of the employer. In this respect, asthe majority recognizes, the Supreme Court's deci-sion in Detroit Edison Company v. N.LR.B., 440U.S. 301 (1979), is our guide.As for the first findings I agree with ChairmanVan de Water that, contrary to the majority viewexpressed in Westinghouse Electric Corporation, 239NLRB 106 (1978), the "Work Force Analysis" por-tion of an affirmative action plan is not presump-tively relevant to a labor organization's function ascollective-bargaining representative but rather rel-evance must be established in light of the particularcircumstances of each case. Again in agreementwith Chairman Van de Water, I believe thatMember Murphy's dissent in Westinghouse, supra,sets forth cogent reasons predicated on overridingpolicy considerations why the balance of the af-firmative action plans should not be furnished evenwhen a labor organization succeeds in demonstrat-ing facially persuasive relevance. In sum, alongwith the present Chairman and with formerMember Murphy, I believe this Board should rec-ognize that in this area the particular interest of aparty must yield when it conflicts with, and inter-feres with, objectives expressed in national policy.As stated previously, I also concur in my col-leagues' finding that this Respondent violated Sec-tion 8(a)(5) of the Act by its blanket refusal to fur-nish certain health and safety records. In so find-ing, however, I must emphasize that here we arenot requiring Respondent to release the medicalrecords of individuals, rather it is required to pro-vide only statistical or aggregate employee medicaldata. In this connection, I note that Respondent'smedical director testified that excising from themedical records in issue here specific informationsuch as employee number, social security number,and the like would in all probability protect theright to privacy of individual employees.I also note that my colleagues seem to suggestthat, even where supplying a labor organizationwith statistical or aggregate medical data mightresult "in the unavoidable identification of some in-dividual employee information," they would re-33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquire the furnishing of that information based ontheir conclusion that the labor organization's"need" for such information "outweighs any mini-mal intrusion upon employee privacy." I am ratherless sanguine about this conclusion than are mycolleagues since, in my view, it may well be atodds with the principles that underlie the teachingof the Supreme Court in Detroit Edison, supra.29However, as indicated previously, I need not reachthat issue on the facts presented here.Finally, we come to the extremely delicate areaof disclosure of product information. Our duty is tobalance the health and safety interest of the em-ployees against the business confidentiality and pro-prietary interests of Respondent in maintaining thesecrecy of the composition of its products. Wehave recognized that the Union has a right to a listof the generic names of the products used in theplant relevant to employee health and safety. Thatright, however, is limited. Respondent does nothave a duty to disclose information otherwise rele-vant which would constitute a trade secret ordamage its competitive position, but only to bar-gain in good faith over the request for such infor-mation, including the feasibility of disclosing suchinformation in a manner that will adequately safe-guard its legitimate proprietary interests. As notedearlier, we have at the present time left it to theparties to negotiate a mutually agreeable compro-mise which will accommodate the legitimate inter-ests of both parties. Like my colleagues, I believestrongly that the parties should be given an oppor-tunity through the free play of collective bargain-ing to hammer out the procedures by which thesevarious interests can best be accommodated. Byour Decision today we give the parties that oppor-tunity. I trust they will make the most of it.30MEMBER JENKINS, concurring in part and dissent-ing in part:Although I agree with my colleagues in all otherrespects, I differ with them concerning the limitson the requirement that Respondent furnish to theUnion the generic names of substances used or pro-duced, and their finding that the Union is not enti-tled to the affirmative action plans." The policy considerations here are somewhat similar to those in De-troit Edison. Medical information, like testing information, is sensitive andof a kind which employees reasonably expect to be confidential."° If they cannot agree, we are then faced with the very difficult ques-tion of how the Board will determine the validity of a trade secret de-fense since this is an area in which we have little expertise-and theextent to which the Board can alleviate an employer's concerns aboutconfidentiality by issuing a protective order. These are problems whichmay require creative solutions from the Board if we are to follow thecommand of the Supreme Court in Detroit Edison not to permit "unioninterests ... [to] predominate over all other interests, however legitimate...." 440 U.S. at 318. We must accommodate the competing concernsof both parties.I. Generic names of substances used andproducedI agree with the majority decision that the infor-mation is relevant and I endorse the statementtherein that "[Flew matters can be of greater legiti-mate concern to individuals in the workplace, andthus to the bargaining agent representing them,than exposure to conditions potentially threateningtheir health, well-being, or their very lives."Having found relevance on that basis, it seems wehave already balanced the Union's right to this in-formation against Respondent's claimed confiden-tiality.This is not to say that I would require Respond-ent unconditionally to furnish the requested infor-mation which is claimed by Respondent to be con-fidential; but it must be emphasized that confiden-tiality is not a defense to an obligation to furnishrelevant information. Once it is determined thatRespondent must furnish the requested information,I would leave to the parties to determine betweenthemselves the conditions under which the Union'sright of access to such information may be accom-modated to Respondent's proper concern not tohave business information of a confidential charac-ter revealed to its competitors.31 In my view, sucha requirement satisfies the concerns expressed bythe Supreme Court in Detroit Edison Company v.N.L.R.B., 440 U.S. 301 (1979). Indeed, this require-ment is consistent with the access standards of theOccupational Safety and Health Administration.See OSHA Occupational Safety and Health Stand-ards 29 C.F.R. § 1910.20(f) (1980). See also 46 Fed-eral Register 152 (1981) and 47 Federal Register 54(1982).2. Affirmative action planThe majority, following Westinghouse ElectricCorporation, 239 NLRB 106 (1978), finds that theUnion is not entitled to Respondent's affirmativeaction plans (AAPs).In Westinghouse, the Board found that certainstatistical data relating to employment practiceswere presumed relevant to the collective-bargain-ing process. However, with respect to the AAPs,the Board found that the information requiredtherein, such as projections, goals, and timetables,unlike statistical data, did not appear to be reason-ably necessary to enable the Union to administer itscontract intelligently and effectively. Subsequent toWestinghouse, we have decided many cases involv-ing AAPs. Having reexamined the issue, I am con-vinced that the distinction made in Westinghouse"1 The Ingalls Shipbuilding Corporation, 143 NLRB 712, 718 (1%3).34 MINNESOTA MINING AND MANUFACTURING CO.between statistical data and the other informationcontained in the AAPs is invalid. As the same con-siderations apply, the Board should find that AAPsare presumptively relevant to the Union's role ascollective-bargaining representative.The AAP contains statistical data concerning thecurrent employment statistics for the facility,broken down by race and sex (this is the workforce analysis, most of which the Board has foundto be presumptively relevant). An AAP must alsoinclude "an analysis of areas within which the con-tractor is deficient in the utilization of minoritygroups and women, and further, goals and timeta-bles to which the contractor's good faith effortsmust be directed to correct the deficiencies andthus to achieve prompt and full utilization of mi-norities and women, at all levels and in all seg-ments of his workforce where deficiencies exist."See 41 CFR §60-2.10 (1980). This has been re-ferred to as the "underutilization analysis," and in-cludes detailed projections and procedures forreaching specific goals in assignments, hires, trans-fers, and promotions.As the bargaining representative of the employ-ees, the Union has a vital interest in commitmentsmade which affect Respondent's personnel policies.The Union needs to know of these commitments,not only to police its contract, but also to suggestalternative causes of action, and for further negoti-ations. Indeed, it is Office of Federal ContractCompliance Programs (OFCCP) policy thatUnions be involved in the development of affirma-tive action programs. See 41 CFR §60.2.21(a)(6)(1980).Administrative Law Judge Reis' analysis in Gen-eral Motors Corporation, 243 NLRB 186, 194-195(1979), bears repeating:What is plainly called for here is mature ac-ceptance of the implications of this particularcontroversy. Redress for past discriminatorypractices and prevention of future ones are asfundamental to the preservation of this societyas any project upon which the nation is nowembarked. This is not--or ought not be-stillanother traditional battleground on which theperceived opposing interests of labor and man-agement clash. It is, rather, a struggle in whichthe interests of capital and labor must be seenas common, requiring a pooling of strength,knowledge, and will, in order to destroy a vir-ulent enemy which may well otherwise de-stroy both of them. To the extent that unionawareness of existing corporate data relatingto the possible presence of discrimination andunion access to corporate plans and methodsfor its elimination can be helpful in that effort,it seems obvious that such information shouldbe made available to the Union.I would find that the Union is entitled to the af-firmative action plan, except that Respondent's"business forecast" statements and items relating toemployees outside the unit may be deleted there-from.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Oil, Chemical & Atomic Workers LocalUnion No. 6-418, AFL-CIO, by refusing tofurnish that Union the information it requestedconcerning employee health and safety pro-grams, monitoring and testing systems, devicesand equipment, and statistical data related toworking conditions, to the extent that such in-formation does not include individual medicalrecords from which identifying data have notbeen removed with respect to the employeesfor which Local 6-418 is the bargaining agent.WE WILL NOT refuse to bargain collectivelywith the aforesaid Local Union 6-418 by re-fusing to furnish that Union the generic namesof all chemicals and substances used and pro-duced at our Chemolite Plant, except for thosesubstances the names of which constitute ourproprietary trade secrets.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the afore-said Union, or interfere with, restrain, orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the NationalLabor Relations Act.We will furnish the aforesaid Local 6418the information it requested concerning em-ployee health and safety programs, monitoringand testing systems, devices and equipment,and statistical data related to working condi-tions to the extent that such information doesnot include individual medical records fromwhich identifying data have not been re-moved.WE WILL furnish the aforesaid Local 6-418the generic names of all chemicals and sub-stances used and produced at our ChemolitePlant, except for those substances the names ofwhich constitute our proprietary trade secrets.WE WILL, upon request, bargain collectivelyin good faith with Local 6-418 regarding its35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest for the furnishing of a list of the gener-ic names of all chemicals and substances usedand produced at our Chemolite Plant insofaras the Union's request relates to items whichare our trade secrets, and WE WILL complywith the terms of any agreement reachedthrough that bargaining.MINNESOTA MINING AND MANUFAC-TURING COMPANYDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard on June 15, 1978, in Minneapolis, Minne-sota, pursuant to charges duly filed and served,' and anorder consolidating cases, complaint and notice of hear-ing issued on April 26, 1978. The complaint presentsquestions as to whether the Respondent violated Section8(aX)() and (5) of the National Labor Relations Act, asamended. In its answer, duly filed, the Respondent con-ceded certain facts with respect to its business oper-ations, but it denied all allegations that it had committedany unfair labor practices.At the hearing, all parties were represented. All weregiven full opportunity to examine and cross-examine wit-nesses, and to file briefs. The parties did not request oralargument. On August 10, 1978, briefs were submitted bythe General Counsel and the Respondent.2Upon the entire record in the case, including the briefsof counsel, and from his observation of the witnesses, Imake the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation (hereinafteralso known as 3M or Employer), maintains its principaloffice and place of business at what is known as The 3MCenter, in Maplewood, Minnesota. It has approximately100 plant sites throughout the United States and a totalof from 40,000 to 45,000 employees at those various loca-tions.3Among the Respondent's facilities are a plant inSt. Paul, Minnesota, herein called the St. Paul Plant, andanother in Cottage Grove, Minnesota, herein called theChemolite Plant. At these facilities the Respondent is en-gaged in the manufacture, sale, and distribution of abra-sives, tapes, and related products. Only the 3M ResearchCenter at Maplewood and the plants at St. Paul and Cot-tage Grove are involved in this proceeding.During the year ending December 31, 1977, a repre-sentative period, the Respondent, in the course and con-' The charges in both of the above-numbered cases were filed on Feb-ruary 16, 1978.' Subsequent to the close of the hearing, counsel for the parties submit-ted certain stipulations as to the admission into the record of an affidavitby V. J. Michaelson. By order dated July 5, 1978, these stipulations andthe Michaelson affidavit were marked as Jt. Exhs. I, 2, and 3, and re-ceived in evidence.3 From the testimony of Dr. Frank Ubel, medical director for the Re-spondent.duct of its business, purchased and caused to be trans-ported and delivered to the aforesaid plants, goods, andmaterials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transport-ed and delivered to its 3M Center, St. Paul Plant, andChemolite Plant directly from points located outside theState of Minnesota. During the same calendar year, inthe course and conduct of its business, the Respondentmanufactured, sold, and distributed at its 3M Center andat its St. Paul and Chemolite Plants products valued inexcess of $50,000, of which amount products valued inexcess of $50,000 were shipped from said places of busi-ness directly to points located outside the State of Min-nesota.Upon the foregoing facts, the Respondent concedes,and it is now found, that Minnesota Mining and Manu-facturing Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDLocal Unions No. 6-75 and 6-418, of Oil, Chemical &Atomic Workers, AFL-CIO, are labor organizationswithin the meaning of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent and the Charging Unions have hadcollective-bargaining agreements extending over a periodof more than 25 years. Only one strike has occurredthroughout this long period of generally amicable collec-tive-bargaining relations.The Respondent conceded that at all times materialLocal 6-75 has been the exclusive representative of allemployees in the appropriate unit at the St. Paul Plantand the 3M Research Center' and that, similarly, Local6-418 has been the exclusive representative for the ap-propriate unit at Chemolite.sFurther, at each of those lo-cations the respective local union has a collective-bar-gaining agreement with the Respondent.In a letter dated May 19, 1977, Donald N. Buck, presi-dent of Local 6-418, wrote to the Respondent requestingthat it furnish the Union a copy of its affirmative actionprogram (herein AAP) for assistance in future collectivebargaining and for policing the existing collective-bar-' The parties agreed, and it is now found, that an appropriate unit ofthese employees within the meaning of Sec. 9(b) of the Act is as follows:All full-time and regular part-time hourly paid employees employedby the Respondent at its Saint Paul, Minnesota facility and at its Ma-plewood, Minnesota 3M Research Center Site, including all produc-tion and maintenance employees, machine shop employees, receivingdepartment employees, and warehouse employees; excluding allboiler room employees, clericals, watchmen, guards and supervisorsas defined in the Act.The parties further agreed, and it is now found, that an appropriateunit at the Chemolite Plant is:All full-time and regular part-time hourly paid employees employedby the Respondent at its Chemolite Plant and warehouse facility lo-cated in Cottage Grove, Minnesota, including all production andmaintenance employees, maintenance department employees, receiv-ing employees, and maintenance shop stock room clerks; excludingall boiler room employees, clericals, office employees, watchmen,guards and supervisors as defined in the Act.36 MINNESOTA MINING AND MANUFACTURING CO.gaining agreement. In a letter dated December 21, 1977,Bernie Curti, personnel manager for Chemolite, deniedthe Union's request on the ground that the informationrequested was a management tool and not a negotiableitem.In another letter dated October 27, 1977, Local 6-418requested that the Respondent furnish the local unionwith various health and safety data involving the Che-molite Plant. About a month later, Personnel ManagerCurti informed officials of Local 6-418 that the Re-spondent would not comply with this request.In letters dated November 8, 1977, and December 22,1977, Arthur G. Potthoff, the then president of Local 6-75, wrote the Respondent requesting that it furnish thelocal with copies of any affirmative action program orother agreements entered into between the Respondentand Federal or state agencies. In a response dated De-cember 27, 1977, the Respondent stated that because ofthe requirement of confidentiality as to its AAPs itwould not provide the data requested.On March 24, 1978, representatives of both Locals metwith officials of the Respondent to discuss the above-de-scribed requests. At that time the Respondent's repre-sentatives asserted that information as to its AAP and theAAP itself was not relevant to any of the Union's re-sponsibilities because it was a commitment between theRespondent and the Office of Federal Contract Compli-ance established under the authority of Executive Order11246 to which the Union was not a party. Subsequentto that meeting the Respondent, in a letter dated March28,6sent to Union Representative Potthoff a single para-graph from its AAP which referred to bargaining unitemployees. This read as follows:All production and maintenance position vacancies,recalls, transfers, reductions, layoffs, etc., will be inaccordance with the current Labor ManagementAgreement.No other information as to its AAPs was ever provided.Similarly, the Respondent never supplied any substantiveinformation as to Local 6-418's request for occupationalhealth and safety information which that Union initiallyrequested in its letter of October 27, 1977.In his letter Potthoff stated that this information wouldbe used to evaluate the Union's course of action in ad-ministering its current agreement and with reference tofuture negotiations with the Respondent. At the hearingPotthoff testified that an additional reason for the requestwas the fact that the Union had been named as a co-de-fendant in a lawsuit which had been filed by the NationalOrganization for Women (NOW) in the United StatesDistrict Court for Minnesota.The latter case arose out of charges which NOW hadfiled in 1974 with the United States Equal EmploymentOpportunity Commission (herein EEOC) which allegedthat both the Respondent and the Oil, Chemical &Atomic Workers International Union (herein Internation-al) had discriminated against women and racial minoritieswith respect to hiring, compensation, promotion, andother terms and conditions of employment. Thereafter,'All dates hereinafter, unless otherwise noted, are for the year 1978.NOW filed an action against the Respondent in theUnited States District Court for Minnesota wherein it al-leged that the Employer's personnel practices had violat-ed Title VII of the Civil Rights Act of 1964. In theirprayer for relief the plaintiffs requested that the Re-spondent be required to eliminate its discriminatory em-ployment practices, establish an effective AAP, providethe individual plaintiffs certain backpay and award theplaintiffs and their class S50 million in punitive damages.Subsequently, the Respondent moved to compel thejoinder of Local 6-75 and Local 6-418. On January 25,1977, the court granted this motion, thus making the twoLocals defendants in the lawsuit. In addition, the Re-spondent herein filed a cross-claim against the twoLocals wherein it alleged that, since it and they wereparties to collective-bargaining agreements, the localsshared responsibility for the policies and practices whichwere alleged to be discriminatory and that the twoLocals should be expressly bound by any declaratory orinjunctive relief which the court awarded the plaintiffs.The cross-claim further requested that, in the eventNOW should be awarded monetary relief against the Re-spondent with respect to the employees represented forpurposes of collective bargaining by the two Locals, theRespondent be entitled to indemnification and/or contri-bution from those Locals. In the present case, counselfor the General Counsel and the Respondent stipulatedthat the proceeding in the United States District Court isprocedurally in the early stages of discovery and thatthere has been no resolution regarding the merits of theaforesaid allegations.B. The Alleged 8(a)(5) and (1) Violations, Findingsand Conclusions With Respect TheretoIt has long been settled that the employees' exclusivebargaining agent is entitled to such information from theemployer as is relevant and necessary to the fulfillmentof its obligation fairly and properly to represent the em-ployees in the bargaining unit. N.LR.B. v. Truitt Manu-facturing Co, 351 U.S. 149 (1956); N.LR.B. v. Acme In-dustrial Co., 385 U.S. 432 (1967). Moreover, the union'sright to such information extends not only to the periodwhen it is negotiating a contract, but also during the lifeof the agreement for the purpose of administering or ef-fectuating its terms, as well as preparing for future orprospective negotiations. The A. S. Abell Company, 230NLRB 1112 (1977); Western Massachusetts Electric Com-pany, 234 NLRB 118 (1978).Information that bears directly on the negotiation oradministration of a bargaining agreement is presumptive-ly relevant. The standard for ascertaining the need forsuch information is a showing of "probability that thedesired information was relevant, and that it would be ofuse to the union in carrying out its statutory duties andresponsibilities." N.LR.B. v. Acme Industrial Ca., supra,General Electric Company, 199 NLRB 286, 288-289(1972); Brooklyn Union Gas Company, 220 NLRB 189,191-192 (1975); Globe Stores, Inc., et al, 227 NLRB 1251,1254 (1977); Temple-Eastex, Incorporated, etc., 228 NLRB203, 204 (1977). In effect the employer's responsibilitiesin this regard are predicated on the union's need for such37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation in the fulfillment of its obligations to the em-ployees in the unit.1. The Respondent's refusal to supply the Unionswith its AAPsThe Board recently held that information relating topossible race and sex discrimination is relevant to aunion's role as collective-bargaining representative. Wes-tinghouse Electric Corporation, 239 NLRB 106 (1978); TheEast Dayton Tool and Die Co., 239 NLRB 141 (1978).Consequently, it must be found that, since the twoLocals here, as statutory bargaining representatives, havea legal obligation to insure that discriminatory practicesare not established or continued, they are entitled to in-formation as to race and sex which relates to alleged dis-crimination. In Westinghouse the Board held that theunion there involved had established that it was entitledto the work force analysis which was contained in thatemployer's AAP, but that the charging party had notdemonstrated a need or relevance for the entire AAP.Here, the Charging Unions were not prompted to seekaffirmative action information from the Respondent untilthe latter succeeded in joining them as party defendantsin a multimillion dollar lawsuit in which discriminationas to race and sex was an issue, and, thereafter, in across-claim in that action the Respondent requested thatif NOW should be awarded monetary relief against 3Mwith respect to the employees represented by Locals 6-75 and 6-418, it should be entitled to indemnificationand/or contribution from those Locals.In Westinghouse the charging union did not contendthat any violations had occurred because of the AAP,and the Board was not willing to allow the union to goon what it described as a "fishing expedition" to look forpossible violations. In this case, however, there need beno speculation on this score. The Unions involved in thiscase are co-defendants in a suit instituted against the Em-ployer for specific alleged violations relating to sex dis-crimination.The Unions here, in their role as collective-bargainingrepresentatives, seek this information in order to policethe present contract and to negotiate new ones. As statedin The East Dayton Tool and Die Co., the union does nothave to cite particular provisions of the contract which itseeks to police:In these circumstances, we do not see any persua-sive reason for requiring the Union to cite specifi-cally the contract provisions, i.e., to say the "magicwords," in order to find that the information is rele-vant to the Union's right to police the contract. Wefurther conclude that the Union's expressed concernthat it may be required to defend against a chargeof unlawful discrimination based on alleged acquies-cence in Respondent's hiring practices is not incon-sistent with its representative function. [239 NLRB141, 142 (1978).]Once having demonstrated the very real dispute con-cerning alleged violations relating to the AAPs, theUnions should be able to gain access to the Employer'sinformation. The fact that they might also seek to use theinformation gathered from the AAPs in court proceed-ings is unimportant. "If information is relevant to collec-tive bargaining, it loses neither its relevance nor its avail-ability merely because a union additionally might or in-tends to use it to attempt to enforce statutory and con-tractual rights before an arbitrator, the Board, or acourt." Westinghouse, supra at 110-111. Moreover, thefact that litigation under Title VII of the Civil RightsAct of 1964 is going on does not restrict the Unions'right to information concerning alleged discrimination.Westinghouse, supra at Ill. Finally, with respect to theissue of confidentiality raised by the Respondent both atthe hearing and in its brief, it does not appear that givingthe AAPs to the Unions would mean that the informa-tion is being made "public." In any event, an employerand/or contractor, must meet and discuss with the bar-gaining agent for its employees the formulation of itsAAP. See, 41 CFR 60-2.21(a)(6).In light of the foregoing findings, it is my conclusionthat in this case the Charging Unions are entitled to theRespondent's AAPs insofar as they relate to the bargain-ing units involved here, both for their relevance to thepending litigation in which the Respondent has succeed-ed in involving the locals, as well as for the purpose ofassisting them in administering the collective-bargainingagreements and of negotiating to eliminate and preventany further discrimination.' By its refusal to provide thisinformation which the Union requested, the Respondentviolated Section 8(a)(5) and (1) of the Act.2. The Respondent's refusal to supply the Unionwith occupational health and safety dataIn a letter dated October 27, 1977, Buck, president ofLocal 6-418, sent the following request to Curti, person-nel manager for the Chemolite Plant:Dear Bernie:This Local Union requests the Company tosubmit the following information in order that itmay properly carry out its representation responsi-bilities under the collective bargaining agreement.(I) The morbidity and mortality statistics andbasic data from which these were calculated on allpast and present employees.(2) The generic names of all substances used andproduced at Chemolite Plant.BIOLOGICAL(3) All results of clinical and laboratory studiesundertaken of any employee. All results of toxicolo-gical and experimental laboratory investigation con-cerned with toxicological agents that employeesmay be exposed to. This should include data availa-' In its brief the Respondent asserts that the Union is not a party to thedevelopment of its AAP under Executive Order 11246 because this planis the Respondent's sole responsibility. In fact, the Federal Office of Con-tract Compliance urges that the employer secure the involvement of itsemployees' collective-bargaining representative in the development andimplementation of an AAP from the very outset of its formulation. Thereis no evidence in the record that the Respondent ever sought the partici-pation of Locals 6-75 and 6-418 in the development of its AAPs.38 MINNESOTA MINING AND MANUFACTURING CO.ble to the company in these matters whether or notundertaken by a company unit as well as all datarelevant to these subjects to which the company isaware. Also all health related information derivedfrom any insurance program covering employeescovered under the collective bargaining agreementas well as all information concerning occupationalillness and accident data related to workmen's com-pensation claims.It is agreed that review of this information willbe undertaken by licensed physicians with medicalconfidentiality maintained with respect to any indi-vidual employee.INDUSTRIAL HYGIENE(4) Which contaminants are monitored by thecompany. The method of sampling used such astime integrated, spot sample, personal, breathingzone, fixed location. A sample protocol should beprovided to the Union. How does the company cali-brate sampling rates on sampler. What is the analyt-ical method, its sensitivity and the internal methodof calibration. Does your laboratory participate inthe P. A. T. program under NIOSH? All historicalmonitoring data (coded). Engineering control pro-gram. Type of control, types of hoods and generalexhaust information, design base, dilution volumes,volume of work, area, capture velocity, exhaustvolume and a statement stating effectiveness of con-trol.Describe your hearing conversation program in-cluding periodic audiometric examination, noiselevel surveys and engineering control measureswhich are in effect.Describe the uses of radiation sources in the plantnoting source type and activity if isotopes are used;Note machine sources of radiation. Indicate the ra-diation protection program in effect at the plant.List the incidents which require the notification tostate and federal agencies. Describe monitoring.Indicate work areas which exceed the heat stand-ard proposed in the NIOSH criteria document. Out-line the engineering and medical control program inthe plant designed to prevent heat disease.Please be assured that this Local Union requeststhe above information for the sole purpose of pursu-ing its representation responsibilities under the col-lective bargaining agreement.This Local Union will accept photostats of insur-ance carrier's reports, payroll records, or in anyother written form convenient for the company tosupply this information. The order in which theabove questions have been asked is not to indicatetheir priority or to in any way describe the formatunder which the company may choose to answerthis request. It is merely a recitation of the informa-tion which the Union believes it is entitled to underwell-established NLRB precedents.This Local Union would appreciate receivingthese statistics and information, or any part thereofwhich is readily available, as quickly as possible, inorder that we may propose steps to be instituted inorder to protect the health and lives of the bargain-ing unit personnel.Buck acknowledged that the form of the letter wasidentical with that proposed in internal correspondencefrom the leadership of the International Union. The Re-spondent never responded in writing to the Union's re-quest. At a joint conference on March 24, 1978, howev-er, the Employer's management at Chemolite informedunion officials that it would not supply any of the infor-mation requested. According to Potthoff, the representa-tive of the International, the Respondent's answer as toeach of the items specified in the letter was as follows:(1) the Company did not keep data on morbidity or mor-tality; (2) the Company felt that raw data on the genericnames of substances used and produced at the ChemolitePlant would not help the Union; (3) the Company wouldnot release medical data on the Union, on the groundthat such information should be supplied solely to the in-dividual employee and, even then, only if the employeehimself, or his physician, requested it; and (4) as to therequest for information on industrial hygiene the Re-spondent declined to supply any written information.Potthoff further testified that the Respondent's officialsalso protested that any response to the request for certainitems would compel the disclosure of trade secrets totheir competitors and that, in any event, the Respond-ent's own hygienists were caring for the welfare of theemployees. Finally, Potthoff credibly testified that at notime did the Respondent's representatives state that pro-duction of the data requested would be too costly orburdensome.The General Counsel contends that the Respondent'sfailure to supply the information requested by Local 6-418 constituted a refusal to bargain within the meaningof Section 8(a)(5) of the Act. This allegation is denied bythe Respondent in its entirety.The Respondent has a substantial medical staff, con-sisting of a medical director and numerous physicians,toxicologists, industrial hygienists, engineers, physicists,technicians, nurses, and related personnel who are en-gaged in a program monitoring the effects of variouschemicals, radiation sources, and other substances on theemployees and their work environment. It also has exten-sive provisions for supplying the employees with protec-tive clothing, warnings, and other procedures designedto protect the health and welfare of its work force.Dr. Frank Ubel, medical director for the Respondent,testified at length about the work in which his staff is en-gaged to eliminate both the real and potential hazards foremployees at the Respondent's plants. Thus, the medicaldepartment administers preplacement physical examina-tions as well as followup examinations and tests, investi-gates and determines hazardous situations, especiallythose involving physical, chemical, and bacteriologicalstress, monitors and regulates radiation sources, and eval-uates the toxicity of all raw materials obtained and ofany intermediate or final products produced by the Re-spondent. The Respondent is also involved in attemptingto prevent medical and other work-related problemswhich may result from working with various substancesat the Chemolite Plant through specific warnings on39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts and raw materials, through discussions at safetymeetings with employees, through informing employeesof abnormalities that are detected in physical examina-tions, and through training films that are designed to ex-plain processes and procedures to employees.Each of the current collective-bargaining contractswhich the Respondent has with both Locals involved inthis case has an extensive provision on the subject ofplant safety. This obligates the Employer to make rea-sonable provisions for the health and safety of the em-ployees and to provide protective devices and othersafety equipment for them. It further provides for regularmeetings between representatives of management andemployee representatives from each division to bechosen by the Union to discuss overall safety and healthsubjects and to provide educational programs for theUnion's safety and health committee. The agreement alsobinds the Union to cooperate to the fullest extent in as-suring compliance with all rules and regulations of theRespondent's safety program." In the light of the forego-ing contractual provisions as well as the extensive testi-mony which the Respondent offered through Dr. Ubel,members of his staff, and other witnesses, it is apparentthat the Respondent acknowledged that employee safetyis a matter of grave concern to the Employer and a le-gitimate subject for collective bargaining.Similarly, Local 6-418, through its InternationalUnion, is aware of numerous problems connected withindustrial health and safety problems which have arisenamong its membership in other plants. Rafael Moure, in-dustrial hygienist for the International, testified that di-bromo choloropropane, a pesticide that is also known asDBCP, Which is produced at the Chemolite Plant, is po-tentially very dangerous to the health of those who mustuse it. According to Moure, although this substance hasbeen known as a sterilization agent since at least 1961, ata West Coast plant where the Union has a collective-bar-gaining agreement nine employees recently were foundto be sterile after handling DBCP. Moure further testi-fied that eppichlorohydron is another chemical used bythe Respondent and that he has learned that as much as2,000 pounds of this substance are used each week at theChemolite Plant. According to Moure, studies of the Na-tional Institute of Occupational Safety & Health(NIOSH) have established that exposure to eppichloro-hydron can cause damage to the genetic material of cellssince it is a mutagen, and that in animals it has beenfound to be a carcinogen as well as a sterilizer.James Yamish, a polymer operator at the ChemolitePlant, testified that in the course of his duties he comesin contact with eppichlorohydron, sulphuric acid, isopro-pynol, caustic solutions, diethyl sulfate, and numerousother reagents. John Rowan, a head operator at Chemo-lite, and an employee with over 21 years' experience, tes-tified that he uses many of the same substances in hiswork. He also named hydrochloric acid, acetone, caus-tics, and dimethyl disulfide, among others. He furthertestified that he often has throat hoarseness from thefumes after he has worked on a run using dimethyl disul-' See Sec. 1513 of the collective-bargaining contract with Local 6-75,and sec. 1510 of the agreement with Local 6-418.fide. According to Rowan, these raw materials customar-ily come in drums which are identified only by numbers,and that, although the Employer frequently adds a warn-ing label, the latter is sometimes lacking in much of thespecificity contained in the notice which the originalvendor pasted on the container. As an illustration,Rowan cited the label which the Respondent had placedon a drum of dimethyl disulfide, a substance he had usedon the preceding shift the day he testified. That warninglabel which the Respondent added appears below:DMDS RM 5091Has a strong, disagreeable sulfur odor. Irritating tothe eyes & skin. Avoid inhalation of vapors whichwill cause temporary headache. Wear rubber glovesfor handling.In contrast with this mild cautionary language of the Re-spondent, the vendors' label on the drum read:RM 5091(DMDS)Danger-FlammableVapor maybe hazardous or fatal if inhaled. Maybeharmful or fatal if swallowed. Use with adequateventilation. [Emphasis supplied.]From the evidence in the record it is clear that thework environment at the Chemolite Plant has many realand potential dangers to the health and safety of the em-ployees represented by Local 6-418. Nevertheless, someof the concerns of the bargaining agent and the employ-ees are obviously not shared by the Respondent. For in-stance, on the subject of eppichlorohydron, James Long,the Respondent's manager of toxicology, testified that al-though he was aware of some of the potential problemsinvolved in its use, he did not feel they were of sufficientconcern to require that the employees be informed ofany hazards. According to Long, "We have not instruct-ed the employees at all in eppichlorohydron." These dif-ferences in viewpoint are inevitable. And that is why, onissues as vital to the employees as their health and safety,the bargaining agent is entitled to the fullest possiblerange of information so that it will be able to discuss andnegotiate on these matters, in a meaningful fashion, onbehalf of those whom it represents.3. The Respondent's defensesThe Respondent has advanced various arguments tosupport its position that the Union is not entitled to theinformation sought in the letter of March 27, 1977. Thesewill now be considered.Confidentiality: The Respondent asserts that the releaseof certain information which the Union seeks would dis-close trade secrets and that the distribution of medical in-formation about individual employees would violate thephysician-patient privilege. The Board, however, in along line of cases has held that confidentiality is not adefense to refusal to provide information where that in-formation is necessary and relevant to the Union's dutyto bargain on behalf of the employees in a unit. The In-galls Shipbuilding Corporation, 143 NLRB 712, 717(1963). Furthermore, the Board has held that a mere as-40 MINNESOTA MINING AND MANUFACTURING CO.sertion of confidentiality, without any showing of thereasons for such an assertion, is inadequate as a defenseto a refusal to supply the information demanded. In fact,the Respondent here has produced no evidence as to themanner in which release of requested information woulddamage the Employer.Much of the information as to health and safety haz-ards and the toxicity of chemicals is contained in docu-ments in the Respondent's possession which, admittedly,could easily be abstracted from the files. James Long, theRespondent's manager of toxicology, acknowledged that,while the information requested by the Union was con-tained in documents which might reveal some propri-etary information, the amount of such material so classi-fied would be extremely limited. And William Perlson, apatent liaison officer for the Respondent, testified that,out of 700 generic chemical products produced at theChemolite Plant, the generic name of only 5 or 10 wouldreveal any sort of trade or proprietary confidence if itcame to the attention of any competitors. On cross-exam-ination, when pressed for an answer, Perlson acknowl-edged that he could think of only one substance whoseuse, if known to outside competitors, would reveal anytrade confidence. In any event, where there may be apotential for abuse of proprietary information on tradesecrets, reasonable arrangements may be made throughbargaining by the parties which will accommodate theUnion's right to relevant information and the Employer'slegitimate concern about the careless disclosure of suchinformation. The Ingalls Shipbuilding Corporation, supra.Finally, the union representatives who were questionedabout this issue testified that the form in which the re-quested information was submitted to Local 6-418 wasunimportant, that it was substance, not form, which mat-tered. In other words, what the Union desired was datawhich showed the gross results of tests and other scien-tifically analyzable information.Similarly, the Respondent's claim that compliance withthe Union's demand would breach the physician-patientprivileges is equally unconvincing. At no time has theUnion requested the names of any individual employee.This is clear from its original request in the letter of Oc-tober 27, where it proposed that confidentially of medi-cal records be safeguarded through the use of physiciansto interpret and analyze the documents and also by re-moval from the data of any information which wouldreveal the identity of the individual whose records werebeing studied. Dr. Ubel acknowledged that it would notbe difficult to purge the records of such identifying char-acteristics. Parenthetically, it should be added that, fromthe testimony of the Respondent's witnesses, it is evidentthat within the Respondent's own headquarters the useof the medical records in question by nonphysician mem-bers of the staff may itself violate the privilege which theRespondent is asserting in this case as to those same doc-uments. Even if the Union here were requesting thecomplete medical records of all employees at the Che-molite Plant there is Board and court authority whichwould not preclude a disclosure. Notwithstanding an as-serted physician privilege. Thus, in one case, where theBoard considered the question of whether the physicalrecords of employees should be disclosed to the labor or-ganization which represented those employees, the Boardacknowledged that the confidential privilege betweenphysician and patient should be honored "unless anduntil that individual's physical capacities became relevantto some particular problem." United Aircraft Corporation(Pratt and Whitney Divison), 192 NLRB 382, 390 (1971).Clearly, in the present instance where the medical histo-ry of the individual employees is so patently relevant tothe Union's effort to promote occupational safety forthese same employees, the test established by United Air-craft has been met.9Further, it should be noted that theRespondent keeps these medical records for the same sta-tistical and analytical purpose for which the Union nowseeks to use them.Burdensomeness: Earlier herein it was found that at thejoint company and Union meeting on March 24, 1978,the Respondent did not object to the Union's request forhealth and safety data on the ground that it was unavail-able or that its collection would he burdensome andcostly. In the Respondent's brief, however, the argumentis advanced that the data in question is either nor readilyavailable or unavailable in the form requested and that tosecure some of it would require a search of thousands ofdocuments.It is well settled that an employer's obligation to pro-vide relevant and material information to the employees'bargaining agent imposes on the Employer the obligationto make a reasonable effort to secure the requested infor-mation, and, if unavailable, explain or document the rea-sons for the asserted unavailability. M.F.A. Milling Com-pany, 170 NLRB 1079, 1097 (1968). On the recordherein, it is evident that the Respondent has made noeffort to supply any of the information sought by Local6-418. In the conference of the parties on March 24, theRespondent's representatives discussed the questionsposed by the Union in most general terms, but offered tosupply no data either then, or later, and thereafter noth-ing, in fact, was passed to the Union. In connection withthe medical information which the bargaining agentsought, the Respondent's representative simply proposedthat this would have to be secured from the employeesthemselves. This response, of course, did not relieve theRespondent of a continuing obligation to meet theUnion's request for information relevant and material toits concern about working conditions. The Kroger Com-pany, 226 NLRB 512, 513, 514 (1976); Film EditingEquipment Corp. d/b/a Hollywood Film Company, 213NLRB 584, 592 (1974).From the testimony of the Respondent's own wit-nesses it is clear that the Respondent operates a largemedical department which quite obviously parallels theoutline of the requests advanced in the Union's letter ofOctober 27, 1977. From the very outset of an individual'sinitial employment with 3M, the medical departmentmaintains records and a complete medical history on theindividual; it frequently runs test on the employees bya Cf. Brooks v. N.LR.B, 348 U.S. 96. 103 (1954), where Mr. JusticeFrankfurter observed: "The underlying purpose of this statute is industri-al peace. To allow employers to rely on employees' rights in refusing tobargain with the formally designated union is not conducive to that end,it is inimical to it."41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and specific department to ascertain the effects ofcertain chemicals and processes on the work force andthen tabulates and analyzes the results; through its toxi-cological department it analyzes the chemical propertiesand potential hazards of all raw materials used and pro-cured from suppliers; through its industrial hygiene de-partment it analyzes the work environment and makesrecommendations regarding the use of specific chemicalsand processes, and thereafter, by followup procedures ittakes measurements once those processes have begun. Inconnection with radiation problems it monitors allsources of radiation and pursuant to various statutes itsupplies reports on these tests to several agencies of theFederal Government. From the testimony of the Re-spondent's witnesses, it is apparent that the Respondenthas extensive files, which it keeps current, wherein itmaintains much, if not all, of the information requestedby the Union. Thus, from the testimony of James Long,manager of toxicology, it appears that documents con-taining some of the information sought could readily beexcised from files in his department. And from the testi-mony of John Fuchs, manager of industrial hygiene serv-ices, it is evident that more of the requested data couldbe secured either from existing records'°or detachedfrom portions of reports that are already on file.The record does not establish that the retrieval or re-production of the requested information would be bur-densome to the Respondent. Nor was there any offer toprovide the information if the Union would share in thecost of retrieval or duplication." In any event, as to thisissue, the Board has held:If there are substantial costs involved in compilingthe information in the precise form and at the inter-vals requested by the Union, the parties must bar-gain in good faith as to who shall bear such costs,and, if no agreement can be reached, the Union isentitled in any event to access to records fromwhich it can reasonably compile the information. Ifany dispute arises in applying these guidelines, itwill be treated in the compliance stage of the pro-ceeding. [Food Employers Council, Inc., et al., 197NLRB 651 (1972).iFurther, and in connection with this same issue, theBoard has more recently, after quoting the above passagefrom Food Employers Council, made the following state-ment:...Respondent must make an effort to inform theUnion of the nature of the information compiled byit, so that the Union may, if necessary, modify itsrequests to conform to the available information. Ifsubstantial costs would in fact be incurred, weexpect the parties to bargain as to the allocation ofthose costs. [Westinghouse Electric Company, 239NLRB 106 at 113.]'a According to Mr. Fuchs, the historical monitoring data for the Che-molite Plant, one of the areas on which the Union seeks information, arekept in his department on approximately 8,000 sheets of paper. He alsostated, however, that this information has not been coded for automaticdata processing retrieval." See the testimony of John Fuchs.Waiver: In its brief the Respondent urges that, sincethe current collective-bargaining agreements have provi-sions for joint labor and management committees to meetand discuss matters of health and safety, the Unions havewaived their right to request safety and health informa-tion of the type and scope set forth in the letter of Octo-ber 27, 1977. There is no merit to this argument. Asfound earlier, the Union's right to the data requested is aright which it derives from Section 8(d) of the Act. Al-though the Board and the Courts have held that such aright may be relinquished under the provisions of a col-lective-bargaining contract, such relinquishment must bein "clear and unmistakable" language. Tide Water Associ-ated Oil Company, 85 NLRB 1096, 1098 (1949); TheTimken Roller Bearing Company v. N.L.R.B, 325 F.2d746, 750-751 (6th Cir. 1963); N.L.R.B. v. The Item Com-pany, 220 F.2d 956, 958-959 (5th Cir. 1955), cert. denied350 U.S. 836 (1955); Cowles Communications, Inc., 172NLRB 1909, 1918-19 (1968); The Kroger Company, 163NLRB at 447. The collective-bargaining agreement be-tween the Respondent and Local 6-418 contains no suchwaiver either in "clear and unmistakable" language, oreven impliedly.On the basis of the findings set forth above, it is nowfound that the information requested by Local 6-418 isrelevant to its function as the employee bargaining repre-sentative and that it is needed for the purposes of inform-ing and protecting the employees as well as determiningwhether the Respondent is in compliance with the healthand safety regulations imposed by OSHA and other Fed-eral and state agencies. By its failure to comply with theUnion's request for this information the Respondent vio-lated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWI. The Respondent is engaged in commerce and theUnions are labor organizations, all within the meaning ofthe Act.2. By its conduct set forth and found in section III,supra, the Respondent has engaged and is continuing toengage in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.3. Said unfair labor practices affect, and unless perma-nently enjoined, will continue to affect, commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed vio-lations of Section 8(a)(5) and (1) of the Act, it will berecommended that the Respondent be ordered to takecertain affirmative action to effectuate the policies of theAct. Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act by failing and refusing tofurnish the Unions certain information, it will be recom-mended that the Respondent furnish Local 6-75 and 6-418 its affirmative action plans wich respect to employ-ees in the appropriate units here involved. In additionthe Respondent should be ordered to supply Local 6-418the information it requested concerning employee healthand safety programs, monitoring and testing systems, de-vices and equipment, statistical data related to working42 MINNESOTA MINING AND MANUFACTURING CO.conditions, and the generic names of all chemicals andsubstances used or produced in the Respondent's Chemo-lite plant.As found by the Board in Westinghouse Electric Corpo-ration, 239 NLRB 106, the manner in which the Re-spondent must make the statistical information availableto the Unions, and the allocation of "substantial costs," ifany, shall be determined, in accordance with Food Em-ployers Council, Inc., et al., 197 NLRB 651 (1972). Final-ly, under the circumstances present here, and in view ofthe long history of collective bargaining between theparties, it dces not appear that a remedial order is war-ranted and that the Respondent should be ordered onlyto cease and desist from the unfair labor practices foundand from in any like or related manner infringing uponthe employee rights guaranteed in Section 7 of the Act.Westinghouse Electric Corporation, supra.[Recommended Order omitted from publication.]43